Exhibit 10.1
SECURITIES PURCHASE AGREEMENT
     This Securities Purchase Agreement, dated on and as of December 24, 2009
(this “Agreement”), is made between Vermillion, Inc., a Delaware corporation and
debtor and debtor-in-possession under Chapter 11 of the United States Bankruptcy
Code (the “Company”), the undersigned purchaser(s) (each a “Purchaser” and
collectively, the “Purchasers”) and each assignee of a Purchaser who becomes a
party hereto.
     WHEREAS, the Company is a debtor and debtor-in-possession in Case
No. 09-11091 (the “Case”) pending in the United States Bankruptcy Court for the
District of Delaware (the “Bankruptcy Court”) (captioned In re: Vermillion,
Inc.) under Chapter 11 of the United States Bankruptcy Code (11 U.S.C. §101, et
seq.)(the “Bankruptcy Code”). The Company will be reorganized pursuant to a plan
of reorganization (the “Plan of Reorganization”), subject to entry of a final
order confirming the Plan of Reorganization by the Bankruptcy Court (the
“Confirmation Order”).
     WHEREAS, subject to the terms and conditions set forth in this Agreement
and pursuant to Section 4(2) of the Securities Act of 1933, as amended (the
“Securities Act”) and Rule 506 of Regulation D promulgated thereunder, the
Company desires to offer, issue and sell to the Purchasers (the “Offering”), and
the Purchasers, severally and not jointly, desire to purchase from the Company,
shares (the “Shares”) of the Company’s common stock, par value $0.001 per share
(the “Common Stock”). The Shares are sometimes referred to herein as the
“Securities”.
     WHEREAS, the net proceeds of the Offering are intended to be used by the
Company to finance in part the distributions to be made under the Plan of
Reorganization, to pay the fees and expenses associated therewith, to repay in
full the Company’s obligations under its debtor-in-possession financing
agreement with Quest Diagnostics Incorporated and for working capital and other
general corporate purposes of the Company and its subsidiaries.
     NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained in this Agreement, and for other good and valuable consideration the
receipt and adequacy of which is hereby acknowledged, the Company and each of
the Purchasers agree as follows:
A. Subscription
     (1) Subject to the conditions to closing set forth herein, each Purchaser
hereby irrevocably subscribes for and agrees to purchase Securities for the
aggregate purchase price set forth on the signature page of such Purchaser
hereto (the “Subscription Amount”). The Securities to be issued to each
Purchaser hereunder shall consist of Shares in an amount equal to the quotient
of (x) the Subscription Amount, divided by (y) the Share Purchase Price, rounded
down to the nearest whole number.
     (2) For the purposes of this Agreement, the purchase price for each Share
shall be $18.4932 (the “Share Purchase Price”).

 



--------------------------------------------------------------------------------



 



     (3) The Company shall use its reasonable best efforts to hold the closing
of the Offering (the “Closing”, and the date of the Closing, the “Closing Date”)
as soon as practicable after entry of the Confirmation Order by the Bankruptcy
Court approving the Plan of Reorganization. Prior to the Closing, each Purchaser
shall deliver the applicable Subscription Amount, by wire transfer to an escrow
account in accordance with the wire transfer instructions set forth on
Schedule A, and such amount shall be held in the manner described in Paragraph
(4) below. There is no minimum Subscription Amount required for the Closing.
     (4) All payments for Securities made by the Purchasers will be deposited as
soon as practicable but by no later than 5:00 p.m. (New York time) on the date
of this Agreement, in a non-interest bearing escrow account. With respect to
each Purchaser, payments for Securities made by such Purchaser will be returned
promptly, prior to an applicable Closing, without interest or deduction, if, or
to the extent, (i) such Purchaser’s subscription is rejected by the Company;
(ii) the Offering is terminated for any reason; or (iii) upon request by such
Purchaser, if the Closing does not occur within fifteen (15) days after the date
of the Confirmation Order; provided, however, that the foregoing clause
(iii) shall not relieve any Purchaser of any liability in the event the Closing
does not occur within such fifteen (15) day period due to the failure of a
Purchaser to deliver such Purchaser’s applicable Subscription Amount.
     (5) Upon receipt by the Company of the requisite payment for all Securities
to be purchased by the Purchasers whose subscriptions are accepted, the Company
shall, at the Closing: (i) issue to each Purchaser stock certificates
representing the shares of Common Stock purchased at such Closing under this
Agreement; (ii) deliver to the Purchasers a certificate stating that the
representations and warranties made by the Company in Section C of this
Agreement are true and correct in all material respects on the date of such
Closing relating to the Securities subscribed for pursuant to this Agreement as
though made on and as of such Closing Date (provided, however, that
representations and warranties that speak as of a specific date shall continue
to be true and correct as of the Closing with respect to such date); (iii) cause
to be delivered to the Purchasers an opinion of Paul, Hastings, Janofsky &
Walker LLP substantially in the form of Exhibit A hereto; and (iv) cause to be
delivered to the Purchasers as of a date within five (5) days of the Closing
Date evidence of the good standing and corporate existence of the Company issued
by the Delaware Secretary of State. Notwithstanding anything to the contrary
herein, the Company and Purchasers agree that no funds may be released to the
Company from the escrow account until entry of the Confirmation Order by the
Bankruptcy Court approving the Plan of Reorganization, all of the items required
to be delivered by the Company pursuant to clauses (i), (ii), and (iii) of this
Paragraph (5) have been delivered in accordance with this Paragraph (5) and all
other conditions to Closing set forth in this Agreement have been satisfied or
waived. Upon satisfaction or waiver of all conditions to Closing set forth in
this Agreement, funds may be released from the escrow account upon the written
instructions of the Company.
     (6) Each Purchaser acknowledges and agrees, solely with respect to itself,
that (i) the purchase of Shares by such Purchaser pursuant to the Offering is
subject to all the terms and conditions set forth in this Agreement; and
(ii) this Agreement shall be binding upon such Purchaser upon the execution and
delivery to the Company of such Purchaser’s signed counterpart signature page to
this Agreement unless and until the Company shall promptly reject the
subscription being made hereby by such Purchaser.

2



--------------------------------------------------------------------------------



 



B. Representations and Warranties of the Purchaser
     Each Purchaser, severally and not jointly, hereby represents and warrants
only as to itself to the Company, and agrees with the Company as follows:
     (1) Such Purchaser understands and acknowledges and is fully aware that
(i) the Company is a debtor and debtor-in-possession under Chapter 11 of the
Bankruptcy Code in Case No. 09-11091 pending in the United States Bankruptcy
Court for the District of Delaware, (ii) the Company is delinquent in its
filings with the Securities and Exchange Commission (the “SEC”), including as a
result of its failure to file any quarterly or annual periodic report on Form
10-Q or Form 10-K for any quarterly or annual fiscal period ended after
September 30, 2008; (iii) the Securities are currently quoted on the “pink
sheets”; and (iv) the Securities are not presently quoted on the Nasdaq Capital
Market nor listed for trading on any national securities exchange, and,
notwithstanding the circumstances described in the preceding clauses
(i)(ii)(iii) and (iv) (and without limiting any of the other representations and
warranties or agreements of Purchaser herein), such Purchaser has made its own
investment decision to subscribe for and purchase Securities issued in the
Offering.
     (2) Such Purchaser has carefully read this Agreement and the Escrow
Agreement attached hereto as Exhibit B (collectively the “Offering Documents”),
and is familiar with and understands the terms of the Offering. Such Purchaser
has also carefully read and considered the Company’s Amended Disclosure
Statement for Debtor’s First Amended Plan of Reorganization under Chapter 11 of
the Bankruptcy Code dated December 8, 2009 (the “Disclosure Statement”). Such
Purchaser has relied only on the information contained in the Offering
Documents, the Disclosure Statement and the Company’s SEC filings through the
Closing Date (the “SEC Filings”), and has not relied on any representation made
by any other person, other than as set forth in Paragraphs B.(3)-(4) below. Such
Purchaser fully understands all of the risks related to the purchase of the
Securities. Such Purchaser has carefully considered and has discussed with such
Purchaser’s professional legal, tax, accounting and financial advisors, to the
extent such Purchaser has deemed necessary, the suitability of an investment in
the Securities for such Purchaser’s particular tax and financial situation and
has determined that the Securities being subscribed for by such Purchaser are a
suitable investment for such Purchaser. Such Purchaser recognizes that an
investment in the Securities involves substantial risks, including the possible
loss of the entire amount of such investment. Such Purchaser further recognizes
that the Company has broad discretion concerning the use and application of the
proceeds from the Offering.
     (3) Such Purchaser acknowledges that (i) such Purchaser has had the
opportunity to request copies of any documents, records, and books pertaining to
this investment and (ii) any such documents, records and books that such
Purchaser requested have been made available for inspection by such Purchaser,
such Purchaser’s attorney, accountant or advisor(s).
     (4) Such Purchaser and such Purchaser’s advisor(s) have had a reasonable
opportunity to ask questions of and receive answers from representatives of the
Company or persons acting on behalf of the Company concerning the Offering and
all such questions have been answered to the full satisfaction of such
Purchaser. Such Purchaser understands that it is not relying on any

3



--------------------------------------------------------------------------------



 



representation of any kind made by the Company regarding the Company, the
Securities or any other matter other than as set forth herein.
     (5) Such Purchaser is not subscribing for Securities as a result of or
subsequent to any advertisement, article, notice or other communication
published in any newspaper, magazine or similar media or broadcast over
television or radio or presented at any seminar, meeting or conference whose
attendees have been invited by any general solicitation or general advertising.
     (6) If such Purchaser is a natural person, such Purchaser has reached the
age of majority in the state in which such Purchaser resides. Such Purchaser has
adequate means of providing for such Purchaser’s current financial needs and
contingencies, is able to bear the substantial economic risks of an investment
in the Securities for an indefinite period of time, has no need for liquidity in
such investment and can afford a complete loss of such investment.
     (7) Such Purchaser has sufficient knowledge and experience in financial,
tax and business matters to enable such Purchaser to utilize the information
made available to such Purchaser in connection with the Offering, to evaluate
the merits and risks of an investment in the Securities and to make an informed
investment decision with respect to an investment in the Securities on the terms
described in the Offering Documents.
     (8) Such Purchaser will not sell or otherwise transfer the Securities
without registration under the Securities Act and applicable state securities
laws or an applicable exemption therefrom. Such Purchaser acknowledges that
neither the offer nor sale of the Securities has been registered under the
Securities Act or under the securities laws of any state. Such Purchaser
represents and warrants that such Purchaser is acquiring the Securities for such
Purchaser’s own account and not with a current view toward resale or
distribution within the meaning of the Securities Act. Such Purchaser has not
offered or sold the Securities being acquired nor does such Purchaser have any
present intention of selling, distributing or otherwise disposing of such
Securities either currently or after the passage of a fixed or determinable
period of time or upon the occurrence or non-occurrence of any predetermined
event or circumstances in violation of the Securities Act. Such Purchaser is
aware that (i) the Securities are not currently eligible for sale in reliance
upon Rule 144 promulgated under the Securities Act and (ii) the Company has no
obligation to register the Securities subscribed for hereunder, except as
provided in Section E hereof. By making these representations herein, such
Purchaser is not making any representation or agreement to hold the Securities
for any minimum or other specific term and reserves the right to dispose of the
Securities at any time in accordance with or pursuant to a registration
statement or an available exemption to the registration requirements of the
Securities Act.
     (9) Such Purchaser acknowledges that the certificates representing the
Shares shall be stamped or otherwise imprinted with a legend substantially in
the following form:
The securities represented hereby have not been registered under the Securities
Act of 1933, as amended, or any state securities laws and neither the securities
nor any interest therein may be offered, sold, transferred, pledged or otherwise
disposed of except pursuant to an effective registration under such act or an
exemption from registration, which is available under such act.

4



--------------------------------------------------------------------------------



 



     Certificates evidencing the Shares shall not be required to contain such
legend or any other legend (i) following any sale of such Shares pursuant to
Rule 144, or (ii) if such Shares are eligible for sale under Rule 144(b) or have
been sold pursuant to the Registration Statement (as defined in Section E
hereof) and in compliance with the obligations set forth in Section E(6), below,
or (iii) such legend is not required under applicable requirements of the
Securities Act (including judicial interpretations and pronouncements issued by
the Staff of the Securities and Exchange Commission), in each such case
(i) through (iii) to the extent reasonably determined by the Company’s legal
counsel. Subject to the foregoing, at such time and to the extent a legend is no
longer required for the Shares, the Company will use its reasonable best efforts
to no later than three (3) trading days following the delivery by a Purchaser to
the Company or to the Company and the Company’s transfer agent of a legended
certificate representing such Shares (together with such accompanying
documentation or representations as reasonably required by counsel to the
Company), deliver or cause to be delivered a certificate representing such
Shares that is free from the foregoing legend.
     (10) If this Agreement is executed and delivered on behalf of a
partnership, corporation, limited liability company, trust, estate or other
entity: (i) such partnership, corporation, limited liability company, trust,
estate or other entity has the full legal right and power and all authority and
approval required (a) to execute and deliver this Agreement and all other
instruments executed and delivered by or on behalf of such partnership,
corporation, limited liability company, trust, estate or other entity in
connection with the purchase of its Securities, and (b) to purchase and hold
such Securities; (ii) the signature of the party signing on behalf of such
partnership, corporation, limited liability company, trust, estate or other
entity is binding upon such partnership, corporation, limited liability company,
trust, estate or other entity; and (iii) such partnership, corporation, limited
liability company, trust or other entity has not been formed for the specific
purpose of acquiring such Securities, unless each beneficial owner of such
entity is qualified as an accredited investor within the meaning of Rule 501(a)
of Regulation D promulgated under the Securities Act and has submitted
information to the Company substantiating such individual qualification.
     (11) If such Purchaser is a retirement plan or is investing on behalf of a
retirement plan, such Purchaser acknowledges that an investment in the
Securities poses additional risks, including the inability to use losses
generated by an investment in the Securities to offset taxable income.
     (12) The information contained in the purchaser questionnaire in the form
of Exhibit C attached hereto (the “Purchaser Questionnaire”) delivered by such
Purchaser in connection with this Agreement is complete and accurate in all
respects, and such Purchaser is an “accredited investor” as defined in Rule 501
of Regulation D under the Securities Act on the basis indicated therein.
     (13) The information contained in the selling stockholder questionnaire in
the form of Exhibit D attached hereto (the “Selling Stockholder Questionnaire”)
delivered by such Purchaser in connection with this Agreement is complete and
accurate in all material respects.

5



--------------------------------------------------------------------------------



 



     (14) Such Purchaser acknowledges that the Company will have the authority
to issue shares of Common Stock, in excess of those being issued in connection
with the Offering, and that the Company may issue additional shares of Common
Stock from time to time. The issuance of additional shares of Common Stock may
cause dilution of the existing shares of Common Stock and a decrease in the
market price of such existing shares. Such Purchaser acknowledges and agrees
that such Purchaser shall have no preemptive rights, right of first refusal, or
other rights to subscribe for or purchase any shares of Common Stock the Company
may issue in the future as a result of such Purchaser’s purchase of Securities
pursuant to this Agreement.
     (15) Such Purchaser acknowledges that the Company has engaged Roth Capital
Partners, LLC (the “Placement Agent”) in connection with the Offering and, as
consideration for its services, has agreed to pay the Placement Agent an
aggregate cash commission equal to five percent (5%) of the gross proceeds
resulting from those Purchasers which the Placement Agent has been responsible
for introducing to the Company for the purpose of participating in the Offering.
The Company has agreed to pay an advisory fee to the Placement Agent of
$100,000, which amount will be credited against the commission in the previous
sentence.
     (16) Prohibited Transactions. Such Purchaser agrees that beginning on the
date hereof until the Offering is publicly announced by the Company (which the
Company has agreed to undertake in accordance with the provisions of
Section F.(3) hereof), such Purchaser will not enter into any Short Sales. For
purposes of the foregoing sentence, a “Short Sale” by a Purchaser means a sale
of Common Stock that is marked as a short sale and that is executed at a time
when such Purchaser has no equivalent offsetting long position in the Common
Stock, exclusive of the Shares. For purposes of determining whether a Purchaser
has an equivalent offsetting long position in the Common Stock, all Common Stock
that would be issuable upon exercise in full of all options, warrants or
convertible securities then held by such Purchaser (assuming that such options
were then fully exercisable or convertible, notwithstanding any provisions to
the contrary, and giving effect to any exercise price adjustments scheduled to
take effect in the future) shall be deemed to be held long by such Purchaser.
Such Purchaser understands and acknowledges that the SEC currently takes the
position that coverage of Short Sales “against the box” prior to the effective
date of an applicable Registration Statement is a violation of Section 5 of the
Securities Act, as set forth in Item 65, Section A, of the Manual of Publicly
Available Telephone Interpretations, dated July 1997, complied by the Office of
Chief Counsel, Division of Corporation Finance.
C. Representations and Warranties of the Company
     The Company hereby makes the following representations and warranties to
the Purchasers as of immediately prior to Closing after giving effect to the
Plan of Reorganization and Confirmation Order:
     (1) Organization, Good Standing and Qualification. The Company is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Delaware and, except as disclosed in the Disclosure Statement
and the SEC Filings, the Company has full corporate power and authority to
conduct its business as currently conducted. The Company is duly qualified to do
business as a foreign corporation and is in good standing in all jurisdictions

6



--------------------------------------------------------------------------------



 



in which the character of the property owned or leased or the nature of the
business transacted by it makes qualification necessary, except where the
failure to be so qualified would not have a material adverse effect on the
business, properties, assets, financial condition or results of operations of
the Company and its subsidiaries taken as a whole (a “Material Adverse Effect”).
     (2) Capitalization. The authorized capital stock of the Company consists of
150,000,000 shares of Common Stock and 5,000,000 shares of preferred stock, par
value $0.001 per share. As of December 19, 2009, there were (i) 7,918,704 shares
of Common Stock and no shares of preferred stock issued and outstanding;
(ii) 7,860,205 shares of Common Stock reserved for future issuance to employees,
directors, officers and consultants pursuant to the Company’s employee stock
plans; (iii) 505,649 shares of Common Stock reserved for future issuance upon
exercise of warrants; (iv) 47,300 shares of Common Stock reserved for issuance
upon conversion of the Company’s outstanding 4.5% Notes; (v) 208,750 shares of
Common Stock reserved for issuance upon conversion of the Company’s 7% Notes;
and (vi) 830,227 shares of Common Stock reserved for issuance upon the exercise
of outstanding options held by current and former employees, directors, officers
and consultants of the Company. Other than as set forth above or as contemplated
in this Agreement, there are no other options, warrants, calls, rights,
commitments or agreements of any character to which the Company is a party or by
which either the Company is bound or obligating the Company to issue, deliver,
sell, repurchase or redeem, or cause to be issued, delivered, sold, repurchased
or redeemed, any shares of the capital stock of the Company or obligating the
Company to grant, extend or enter into any such option, warrant, call, right,
commitment or agreement.
     (3) Issuance; Reservation of Shares. The issuance of the Shares has been
duly and validly authorized by all necessary corporate and stockholder action,
and the Shares, when issued and paid for pursuant to this Agreement, will be
validly issued, fully paid and non-assessable shares of Common Stock of the
Company.
     (4) Authorization; Enforceability. The Company has all corporate right,
power and authority to enter into this Agreement, and to consummate the
transactions contemplated hereby and thereby. All corporate action on the part
of the Company, its directors and stockholders necessary for the authorization,
execution, delivery and performance of this Agreement by the Company, the
authorization, sale, issuance and delivery of the Securities contemplated herein
and the performance of the Company’s obligations hereunder and thereunder has
been taken. This Agreement has been duly executed and delivered by the Company
and constitutes the legal, valid and binding obligation of the Company,
enforceable against the Company in accordance with its terms and subject to laws
of general application relating to bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium and similar laws relating to or affecting creditors’
rights generally and rules of law governing specific performance, injunctive
relief or other equitable remedies, and to limitations of public policy. The
issuance and sale of the Securities contemplated hereby will not give rise to
any preemptive rights or rights of first refusal on behalf of any person, except
for those that which have been complied with or waived.
     (5) No Conflict; Governmental and Other Consents.
          (a) The execution and delivery by the Company of this Agreement and
the consummation of the transactions contemplated hereby will not result in the
violation of, (i)

7



--------------------------------------------------------------------------------



 



any provision of the Certificate of Incorporation or Bylaws of the Company or
any of its subsidiaries, or (ii) any law, statute, rule, regulation, order,
writ, injunction, judgment or decree of any court or governmental authority to
or by which the Company or any of its subsidiaries is bound, and will not
conflict with, or result in a breach or violation of, any of the terms or
provisions of, or constitute (with due notice or lapse of time or both) a
default under, any lease, loan agreement, mortgage, security agreement, trust
indenture or other agreement or instrument to which the Company or any of its
subsidiaries is a party or by which it is bound or to which any of its
properties or assets is subject, nor result in the creation or imposition of any
lien upon any of the properties or assets of the Company except to the extent
that any such violation, conflict or breach would not be reasonably likely to
have a Material Adverse Effect. Except for (i) Bio-Rad Laboratories, Inc.
(“Bio-Rad”) pursuant to the terms of the Stock Purchase Agreement, dated
November 13, 2006 (the “Bio-Rad Stock Purchase Agreement”), by and among Bio-Rad
and the Company and (ii) Quest pursuant to the terms of the Stock Purchase
Agreement, dated July 22, 2005 (the “Quest Stock Purchase Agreement”), by and
among Quest and the Company, no holder of any of the securities of the Company
or any of its subsidiaries has any rights (“demand,” “piggyback” or otherwise)
to have such securities registered by reason of the intention to file, filing or
effectiveness of a Registration Statement, which have not been complied with or
waived.
          (b) No consent, approval, authorization or other order of any
governmental authority or other third-party is required to be obtained by the
Company in connection with the authorization, execution and delivery of this
Agreement or with the authorization, issue and sale of the Securities, except
(i) such approval as may be required under the Securities Act and applicable
state securities laws in respect of the registration of the Shares as
contemplated by Section E hereof, (ii) the approval of the Nasdaq Stock Market,
Inc. for the listing of the Shares on the Nasdaq Capital Market and (iii) such
post-Closing filings as may be required to be made with the SEC, the National
Association of Securities Dealers, Inc. (“NASD”), and with any state or foreign
blue sky or securities regulatory authority.
     (6) Litigation. Except for the Case, there are no pending or, to the
Company’s knowledge, threatened legal or governmental proceedings against the
Company or any of its subsidiaries, which, if adversely determined, would be
reasonably likely to have a Material Adverse Effect. Except for the Case, there
is no action, suit, proceeding, inquiry or investigation before or by any court,
public board or body (including, without limitation, the SEC) pending or, to the
knowledge of the Company, threatened against or affecting the Company or any of
its subsidiaries wherein an unfavorable decision, ruling or finding could
adversely affect the validity or enforceability of, or the authority or ability
of the Company to perform its obligations under this Agreement. Except as
disclosed in the Disclosure Statement and the SEC Filings in connection with the
Case, neither the Company nor any of its subsidiaries are subject to any order,
judgment or decree, which would be reasonably likely to have a Material Adverse
Effect.
     (7) Investment Company. The Company is not an “investment company” within
the meaning of such term under the Investment Company Act of 1940, as amended,
and the rules and regulations of the SEC thereunder.
     (8) Subsidiaries. The Company’s subsidiaries are set forth on Schedule B
hereof (collectively referred to herein as the Company’s “subsidiaries”). Each
of the Company’s

8



--------------------------------------------------------------------------------



 



subsidiaries has been duly formed, is validly existing and is in good standing
under the law of the jurisdiction of its formation, has the requisite power and
authority to own its property and to conduct its business and is duly qualified
to transact business and is in good standing in each jurisdiction in which the
conduct of its business or its ownership or leasing of property requires such
qualification, except to the extent that the failure to be so qualified or be in
good standing would not have a Material Adverse Effect.
     (9) Indebtedness. The Disclosure Statement reflects, as of the date
thereof, all outstanding secured and unsecured Indebtedness (as defined below)
of the Company or any subsidiary, or for which the Company or any subsidiary has
commitments. Neither the Company nor any of its subsidiaries has incurred any
material Indebtedness or commitments for Indebtedness since the date of the
Disclosure Statement. For purposes of this Agreement, “Indebtedness” shall mean
(a) any liabilities for borrowed money or amounts owed (other than trade
accounts payable incurred in the ordinary course of business), (b) all
guaranties, endorsements and other contingent obligations in respect of
Indebtedness of others, whether or not the same are or should be reflected in
the Company’s balance sheet (or the notes thereto), except guaranties by
endorsement of negotiable instruments for deposit or collection or similar
transactions in the ordinary course of business; and (c) the present value of
any lease payments due under leases required to be capitalized in accordance
with GAAP. Except as disclosed in the Disclosure Statement and the SEC Filings,
as of the Closing Date, (i) the Company is not in default with respect to any
Indebtedness, and (ii) the Company is not insolvent and will not be insolvent
after giving effect to the transactions contemplated herein. For purposes of
this Paragraph 9, “insolvent” shall mean an inability to pay debts when due.
     (10) Certain Fees. Other than fees payable to the Placement Agent, no
brokers’, finders’ or financial advisory fees or commissions will be payable by
the Company with respect to the transactions contemplated by this Agreement.
     (11) Material Agreements. Except as disclosed in the Disclosure Statement
and the SEC Filings, as of the Closing Date, the Company is not in default under
any material agreement then in effect to which the Company is a party, the
result of which would be reasonably likely to have a Material Adverse Effect.
     (12) Transactions with Affiliates. Except as disclosed in the Disclosure
Statement and the SEC Filings, there are no loans, leases, agreements,
contracts, royalty agreements, management contracts or arrangements or other
continuing transactions between (a) the Company, its subsidiaries or any of
their respective customers or suppliers on the one hand, and (b) on the other
hand, any person who would be covered by Item 404(a) of Regulation S-K or any
company or other entity controlled by such person.
     (13) Taxes. The Company and its subsidiaries have prepared and filed all
federal, state, local, foreign and other tax returns for income, gross receipts,
sales, use and other taxes and custom duties (“Taxes”) required by law to be
filed by them, except for tax returns, the failure to file which, individually
or in the aggregate, do not and would not have a Material Adverse Effect. Such
filed tax returns are complete and accurate, except for such omissions and
inaccuracies, which individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect. The Company and its subsidiaries
have paid or made provisions for the

9



--------------------------------------------------------------------------------



 



payment of all Taxes shown to be due on such tax returns and all additional
assessments, and adequate provisions have been and are reflected in the
financial statements of the Company and the subsidiaries for all current Taxes
to which the Company or any subsidiary is subject and which are not currently
due and payable, except for such Taxes which, if unpaid, individually or in the
aggregate, do not and would not have a Material Adverse Effect. None of the
federal income tax returns of the Company or any of its subsidiaries for the
past five years has been audited by the Internal Revenue Service. Neither the
Company nor any of its subsidiaries has received written notice of any
assessments, adjustments or contingent liability (whether federal, state, local
or foreign) in respect of any Taxes pending or threatened against the Company or
any subsidiary for any period which, if unpaid, would have a Material Adverse
Effect.
     (14) Insurance. The Company and its subsidiaries are insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as the Company believes are prudent and customary in the businesses in
which the Company and its subsidiaries are engaged. The Company has no reason to
believe that it will not be able to renew its existing insurance coverage as and
when such coverage expires or to obtain similar coverage from similar insurers
as may be necessary to continue its and its subsidiaries’ businesses without an
increase in cost significantly greater than general increases in cost
experienced for similar companies in similar industries with respect to similar
coverage.
     (15) Environmental Matters. To the Company’s knowledge, all real property
owned, leased or otherwise operated by the Company and its subsidiaries is free
of contamination from any substance, waste or material currently identified to
be toxic or hazardous pursuant to, within the definition of a substance which is
toxic or hazardous under, or which may result in liability under, any
Environmental Law (as defined below), including, without limitation, any
asbestos, polychlorinated biphenyls, radioactive substance, methane, volatile
hydrocarbons, industrial solvents, oil or petroleum or chemical liquids or
solids, liquid or gaseous products, or any other material or substance
(“Hazardous Substance”) which has caused or would reasonably be expected to
cause or constitute a threat to human health or safety, or an environmental
hazard in violation of Environmental Law or to result in any environmental
liabilities that would be reasonably likely to have a Material Adverse Effect.
Neither the Company nor any of its subsidiaries has caused or suffered to occur
any release, spill, migration, leakage, discharge, disposal, uncontrolled loss,
seepage, or filtration of Hazardous Substances that would reasonably be expected
to result in environmental liabilities that would be reasonably likely to have a
Material Adverse Effect. The Company and its subsidiaries have generated,
treated, stored and disposed of any Hazardous Substances in compliance with
applicable Environmental Laws, except for such non-compliances that would not be
reasonably likely to have a Material Adverse Effect. The Company and its
subsidiaries have obtained, or has applied for, and is in compliance with and in
good standing under all permits required under Environmental Laws (except for
such failures that would not be reasonably likely to have a Material Adverse
Effect) and neither the Company nor any of its subsidiaries has knowledge of any
proceedings to substantially modify or to revoke any such permit. There are no
investigations, proceedings or litigation pending or, to the Company’s
knowledge, threatened against the Company, its subsidiaries or any of their
respective facilities relating to Environmental Laws or Hazardous Substances.
“Environmental Laws” shall mean all federal, national, state, regional and local
laws, statutes, ordinances and regulations, in each case as amended or
supplemented from time to time, and any judicial or

10



--------------------------------------------------------------------------------



 



administrative interpretation thereof, including orders, consent decrees or
judgments relating to the regulation and protection of human health, safety, the
environment and natural resources.
     (16) Intellectual Property Rights and Licenses. Except as disclosed in the
Disclosure Statement and the SEC Filings, (a) the Company and its subsidiaries
own or have the right to use any and all information, know-how, trade secrets,
patents, copyrights, trademarks, trade names, software, formulae, methods,
processes and other intangible properties that are of a such nature and
significance to the business that the failure to own or have the right to use
such items would have a Material Adverse Effect (“Intangible Rights”);
(b) neither the Company nor any of its subsidiaries has received any notice that
it is in conflict with or infringing upon the asserted intellectual property
rights of others in connection with the Intangible Rights, and, to the Company’s
knowledge, neither the use of the Intangible Rights nor the operation of the
Company’s and its subsidiaries’ businesses is infringing or has infringed upon
any intellectual property rights of others in a manner that would be reasonably
expected to have a Material Adverse Effect; (c) all payments have been duly made
that are necessary to maintain the Intangible Rights in force; (d) no claims
have been made, and to the Company’s knowledge, no claims are threatened, that
challenge the validity or scope of any material Intangible Right of the Company
or any of its subsidiaries; (e) the Company and its subsidiaries have taken
reasonable steps to obtain and maintain in force all licenses and other
permissions under Intangible Rights of third parties necessary to conduct their
businesses as heretofore conducted by them, and now being conducted by them, and
as expected to be conducted, and neither the Company nor its subsidiaries is or
has been in material breach of any such license or other permission in a manner
that would be reasonably expected to have a Material Adverse Effect.
     (17) Labor, Employment and Benefit Matters.
          (a) There are no existing, or to the Company’s knowledge, threatened
strikes or other labor disputes against the Company or any of its subsidiaries
that would be reasonably likely to have a Material Adverse Effect. There is no
organizing activity involving employees of the Company or its subsidiaries
pending or, to the Company’s knowledge, threatened by any labor union or group
of employees. There are no representation proceedings pending or, to the
Company’s knowledge, threatened with the National Labor Relations Board, and no
labor organization or group of employees of the Company or its subsidiaries has
made a pending demand for recognition.
          (b) Neither the Company nor any of its subsidiaries is, or during the
five years preceding the date of this Agreement was, a party to any labor or
collective bargaining agreement and there are no labor or collective bargaining
agreements which pertain to employees of the Company or any of its subsidiaries.
          (c) Each employee benefit plan is in compliance with all applicable
law, except for such noncompliance that would not be reasonably likely to have a
Material Adverse Effect.
          (d) Neither the Company nor any of its subsidiaries have any
liabilities, contingent or otherwise, including, without limitation, liabilities
for retiree health, retiree life, severance or retirement benefits, which are
not fully reflected, to the extent required by GAAP,

11



--------------------------------------------------------------------------------



 



on the Company’s financial statements or fully funded. The term “liabilities”
used in the preceding sentence shall be calculated in accordance with reasonable
actuarial assumptions.
          (e) Neither the Company nor any of its subsidiaries has (i) terminated
any “employee pension benefit plan” as defined in Section 3(2) of ERISA (as
defined below) under circumstances that present a material risk of the Company
or any of its subsidiaries incurring any liability or obligation that would be
reasonably likely to have a Material Adverse Effect, or (ii) incurred or expects
to incur any outstanding liability under Title IV of the Employee Retirement
Income Security Act of 1974, as amended and all rules and regulations
promulgated thereunder (“ERISA”).
     (18) Compliance with Law. The Company and its subsidiaries are in
compliance in all material respects with all applicable laws, including, to the
extent applicable, U.S. anti-money laundering laws and U.S. Treasury
Department’s Office of Foreign Assets Control regulations, except for such
noncompliance that would not reasonably be likely to have a Material Adverse
Effect. Neither the Company or its subsidiaries has received any notice of, nor
does the Company have any knowledge of, any violation (or of any investigation,
inspection, audit or other proceeding by any governmental entity involving
allegations of any violation) of any applicable law involving or related to the
Company or any of its subsidiaries which has not been dismissed or otherwise
disposed of that would be reasonably likely to have a Material Adverse Effect.
Neither the Company nor any of its subsidiaries has received notice or otherwise
has any knowledge that the Company or any of its subsidiaries is charged with,
threatened with or under investigation with respect to, any violation of any
applicable law that would reasonably be likely to have a Material Adverse
Effect. Neither the Company nor any of its subsidiaries nor, to the Company’s
knowledge, any employee or agent of the Company or any subsidiary has made any
contribution or other payment to any official of, or candidate for, any federal,
state or foreign office in violation of any law. The Company, its subsidiaries
and, to the Company’s knowledge, their respective directors, officers, employees
and agents have complied in all material respects with the Foreign Corrupt
Practices Act of 1977, as amended, and any related rules and regulations. The
Company expects to be in compliance with the applicable requirements of the
Sarbanes-Oxley Act of 2002, as amended, and the rules and regulations thereunder
within 120 days of the Closing, except where such noncompliance would not
reasonably be likely to have a Material Adverse Effect.
     (19) Ownership of Property. Except as disclosed in the Disclosure Statement
and the SEC Filings, the Company and its subsidiaries has (i) good and
marketable fee simple title to its owned real property, if any, free and clear
of all liens, except for liens which do not individually or in the aggregate
have a Material Adverse Effect; (ii) a valid leasehold interest in all leased
real property, and each of such leases is valid and enforceable in accordance
with its terms (subject to laws of general application relating to bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium and similar laws
relating to or affecting creditors’ rights generally and rules of law governing
specific performance, injunctive relief or other equitable remedies, and to
limitations of public policy) and is in full force and effect, and (iii) good
title to, or valid leasehold interests in, all of its other properties and
assets free and clear of all liens, except for liens which do not individually
or in the aggregate have a Material Adverse Effect.

12



--------------------------------------------------------------------------------



 



     (20) No Integrated Offering. Assuming the accuracy of each Purchaser’s
representations and warranties set forth in Section B hereof, neither the
Company, nor any of its affiliates or other person acting on the Company’s
behalf has, directly or indirectly, made any offers or sales of any security or
solicited any offers to buy any security under circumstances that would cause
the Offering of the Securities to be integrated with prior offerings by the
Company for purposes of the Securities Act, when integration would cause the
Offering not to be exempt from the requirements of Section 5 of the Securities
Act.
     (21) General Solicitation. Neither the Company nor, to its knowledge, any
person acting on behalf of the Company, has offered or sold any of the
Securities by any form of “general solicitation” within the meaning of Rule 502
under the Securities Act. To the knowledge of the Company, no person acting on
its behalf has offered the Securities for sale other than to the Purchasers and
certain other “accredited investors” within the meaning of Rule 501 under the
Securities Act.
     (22) No Manipulation of Stock. The Company has not taken and will not take,
in violation of applicable law, any action designed to or that might reasonably
be expected to cause or result in stabilization or manipulation of the price of
the Common Stock to facilitate the sale or resale of the Securities.
     (23) No Registration. Assuming the accuracy of the representations and
warranties made by, and compliance with the covenants of, the Purchasers, no
registration of the Securities under the Securities Act (other than as
contemplated by Section E hereof) is required in connection with the offer and
sale of the Securities by the Company to the Purchasers as contemplated by this
Agreement.
     (24) Disclosure. The Company understands and acknowledges that each of the
Purchasers will rely on the foregoing representations in purchasing the
Securities of the Company hereunder. All disclosure provided by the Company to
the Purchasers in the Company’s SEC Filings and the Disclosure Statement
regarding the Company, its business and the transactions contemplated hereby
furnished by or on the behalf of the Company are, taken as a whole, true and
correct in all material respects and do not contain any untrue statement of a
material fact or omit to state any material fact necessary in order to make the
statements made therein, in the light of the circumstances under which they were
made, not misleading. To the Company’s knowledge, no material event or
circumstance has occurred or information exists with respect to the Company or
its business, properties, operations or financial conditions, which, under
applicable law, rule or regulation, requires public disclosure or announcement
by the Company but which has not been so publicly announced or disclosed.
D. Understandings
     Each of the Purchasers understands, acknowledges and agrees with the
Company as follows:
     (1) The execution of this Agreement by the Purchaser or solicitation of the
investment contemplated hereby shall create no obligation on the part of the
Company to accept any subscription or complete the Offering. If the Company
accepts a subscription for Securities

13



--------------------------------------------------------------------------------



 



made by a Purchaser, it shall countersign this Agreement. If this Agreement is
not countersigned by the later of (i) five (5) business days following the
Company’s receipt thereof, and (ii) one (1) business day after entry of the
Confirmation Order by the Bankruptcy Court approving the Plan of Reorganization,
the Purchaser shall have the option to withdraw its investment by delivering
written notice thereof to the Company. This Agreement, however, shall remain
valid unless and until the Company has received such written notice of
withdrawal. Each Purchaser hereby acknowledges and agrees that the subscription
hereunder, once accepted by the Company, is irrevocable by such Purchaser, and
that, except as required by law, such Purchaser is not entitled to cancel,
terminate or revoke this Agreement or any agreements of such Purchaser
hereunder, except that the obligations under this Agreement shall not survive
the death or disability of such Purchaser.
     (2) No federal or state agency or authority has made any finding or
determination as to the accuracy or adequacy of the Offering Documents or as to
the fairness of the terms of the Offering nor any recommendation or endorsement
of the Securities. Any representation to the contrary is a criminal offense. In
making an investment decision, Purchasers must rely on their own examination of
the Company and the terms of the Offering, including the merits and risks
involved.
     (3) The Offering is intended to be exempt from registration under the
Securities Act by virtue of Section 4(2) of the Securities Act and the
provisions of Rule 506 of Regulation D thereunder, which is in part dependent
upon the truth, completeness and accuracy of the statements made by the
Purchaser herein and in the Purchaser Questionnaire.
     (4) Notwithstanding the registration obligations provided herein, there can
be no assurance that the Purchaser will be able to sell or dispose of the
Securities. It is understood that in order not to jeopardize the Offering’s
exempt status under Section 4(2) of the Securities Act and Regulation D, any
transferee may, at a minimum, be required to fulfill the investor suitability
requirements thereunder.
     (5) The Purchaser acknowledges that the Offering is confidential and
non-public and agrees that all information about the Offering shall be kept in
confidence by the Purchaser until the public announcement of the Offering by the
Company. The Purchaser acknowledges that the foregoing restrictions on the
Purchaser’s use and disclosure of any such confidential, non-public information
contained in the above-described documents restricts the Purchaser from trading
in the Company’s securities to the extent such trading is on the basis of
material, non-public information of which the Purchaser is aware. Except for the
terms of the transaction documents and the fact that the Company is considering
consummating the transactions contemplated therein (which information the
Company has agreed to disclose in accordance with Section F.(3) hereof), the
Company confirms that neither the Company nor, to its knowledge, any other
person acting on its behalf, has provided any of the Purchasers or their agents
or counsel with any information that constitutes material, non-public
information as of the Closing Date.
E. Registration Rights
     (1) Certain Definitions. For purposes of this Section E, the following
terms shall have the meanings ascribed to them below.

14



--------------------------------------------------------------------------------



 



          (a) “Prospectus” means the prospectus included in the Registration
Statement (including, without limitation, a prospectus that includes any
information previously omitted from a prospectus filed as part of an effective
registration statement in reliance upon Rule 430A promulgated under the
Securities Act), as amended or supplemented by any prospectus supplement, with
respect to the terms of the Offering of any portion of the Registrable
Securities covered by the Registration Statement, and all other amendments and
supplements to the Prospectus, including post-effective amendments, and all
material incorporated by reference or deemed to be incorporated by reference in
such Prospectus.
          (b) “Registrable Securities” shall mean any Shares issued or issuable
pursuant to the Offering Documents together with any securities issued or
issuable upon any stock split, dividend or other distribution, adjustment,
recapitalization or similar event with respect to the foregoing; provided,
however, that any such securities shall cease to be Registrable Securities upon
the earlier of the date when (i) such Registrable Securities have been
registered under the Securities Act and disposed of in accordance with a
registration statement filed under the Securities Act, including the
Registration Statement, or such Registrable Securities have been disposed of
under Rule 144 promulgated under the Securities Act or (ii) such Registrable
Securities may be sold without registration or restriction pursuant to Rule
144(b) under the Securities Act or any successor provision.
          (c) “Registration Statement” means the registration statement required
to be filed under this Section E, including the Prospectus, amendments and
supplements to such registration statement or Prospectus, including pre- and
post-effective amendments, all exhibits thereto, and all material incorporated
by reference or deemed to be incorporated by reference in such registration
statement.
     (2) Shelf Registration.
          (a) The Company shall use its best efforts to cause to prepare and
file with the SEC a “Shelf” Registration Statement covering the resale of all
Registrable Securities for an offering to be made on a continuous basis pursuant
to Rule 415 under the Securities Act on or prior to the 120th day (the “Filing
Default Date”) following the Closing (such date of actual filing, the “Filing
Date”). The Registration Statement shall be on Form S-3; provided that if the
Company shall determine in good faith that Form S-3 is not then available to it,
the Registration Statement shall be on Form S-1. Each Purchaser will furnish to
the Company, within five (5) business days after request by the Company, a
completed questionnaire in the form set forth as Exhibit D hereto. Each
Purchaser agrees to promptly update such questionnaire in order to make the
information previously furnished to the Company by such Purchaser complete and
not materially misleading. The Registration Statement shall register the
Registrable Securities for resale by the holders thereof.
          (b) The Company shall use its best efforts to cause the Registration
Statement to be declared effective by the SEC on or prior to the 150th day
following the Closing (the “No-Review Effectiveness Default Date”) if there is
no SEC review of the Registration Statement or the 180th day following the
Closing (the “SEC-Review Effectiveness Default Date”) in the event of an SEC
review of the Registration Statement, and shall use its

15



--------------------------------------------------------------------------------



 




best efforts to keep the Registration Statement continuously effective under the
Securities Act until the earliest of (i) the date when all Registrable
Securities covered thereby may be sold without registration or restriction
pursuant to Rule 144(b) under the Securities Act or any successor provision or
(ii) the date when all Registrable Securities covered by such Registration
Statement have been sold (the “Effectiveness Period”).
          (c) The Company shall request effectiveness of the Registration
Statement (and any post-effective amendments thereto) within five (5) business
days following the Company’s receipt of notice from the SEC that the
Registration Statement will not be reviewed by the SEC or that the SEC has
completed its review of such Registration Statement and has no further comments.
The Company shall request effectiveness of the Registration Statement (and any
post-effective amendments thereto) at 5:00 p.m., New York City time, on the
effective date, and file with the SEC and deliver the Prospectus (or any
supplements thereto), which delivery may be made electronically, by 8:00 a.m.
New York City time on the business day after such effective date.
     (3) Registration Procedures. In connection with the Company’s registration
obligations hereunder, the Company shall:
          (a) Use its best efforts to (i) prepare and file with the SEC such
amendments, including post-effective amendments, to the Registration Statement
as may be necessary to keep the Registration Statement continuously effective as
to the Registrable Securities for the Effectiveness Period; (ii) cause the
related Prospectus to be amended or supplemented by any required Prospectus
supplement, and as so supplemented or amended to be filed pursuant to Rule 424;
and (iii) respond as promptly as reasonably possible to any comments received
from the SEC with respect to the Registration Statement or any amendment
thereto.
          (b) Notify the Purchasers as promptly as reasonably possible, and (if
requested by the Purchasers) confirm such notice in writing of any of the
following events: (i) the SEC notifies the Company whether there will be a
“review” of the Registration Statement; (ii) the SEC comments in writing on the
Registration Statement; (iii) the SEC or any other Federal or state governmental
authority in writing requests any amendment or supplement to the Registration
Statement or Prospectus or requests additional information related thereto;
(iv) if the SEC issues any stop order suspending the effectiveness of the
Registration Statement or initiates any action, claim, suit, investigation or
proceeding (a “Proceeding”) for that purpose; (v) the Company receives notice in
writing of any suspension of the qualification or exemption from qualification
of any Registrable Securities for sale in any jurisdiction, or the initiation or
threat of any Proceeding for such purpose; or (vi) the financial statements
included in the Registration Statement become ineligible for inclusion therein
or any statement made in the Registration Statement or Prospectus or any
document incorporated or deemed to be incorporated therein by reference is
untrue in any material respect or any revision to the Registration Statement,
Prospectus or other document is required so that it will not contain any untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading. Notwithstanding the
foregoing, the Company shall not

16



--------------------------------------------------------------------------------



 




include any material non-public information in any notice provided to any
Purchaser under this Section E(3)(b).
          (c) Use its reasonable best efforts to avoid the issuance of or, if
issued, obtain the prompt withdrawal of (i) any order suspending the
effectiveness of the Registration Statement or (ii) any suspension of the
qualification (or exemption from qualification) of any of the Registrable
Securities for sale in any jurisdiction.
          (d) Use its reasonable best efforts to deliver to each Purchaser,
which delivery may be made electronically, by 8:00 a.m. New York City time on
the business day after the date first available, without charge, such reasonable
number of copies of the Prospectus or Prospectuses (including each form of
prospectus) and each amendment or supplement thereto as such Purchasers may
reasonably request. The Company hereby consents (except during the continuance
of any event described in Sections E(3)(b)(iii)-(vi) above) to the use of such
Prospectus and each amendment or supplement thereto by each of the selling
Purchasers in connection with the offering and sale of the Registrable
Securities covered by such Prospectus and any amendment or supplement thereto.
          (e) In the event the Company’s Common Stock is then listed on the
Nasdaq Capital Market: (i) In the time and manner required by the Nasdaq Stock
Market, Inc., prepare and file with Nasdaq Stock Market, Inc. an additional
shares listing application covering all of the Registrable Securities and a
notification form regarding the change in the number of the Company’s
outstanding Shares; (ii) use its reasonable best efforts to take all steps
reasonably necessary to cause such Registrable Securities to be approved for
listing on the Nasdaq Capital Market as soon as possible thereafter;
(iii) provide to the Purchasers notice of such listing; and (iv) use its
reasonable best efforts to maintain the listing of such Registrable Securities
on the Nasdaq Capital Market.
          (f) To the extent required by law, prior to any public offering of
Registrable Securities, use its reasonable best efforts to register or qualify
or cooperate with the selling Purchasers in connection with the registration or
qualification (or exemption from such registration or qualification) of such
Registrable Securities for offer and sale under the securities or “blue sky”
laws of such jurisdictions within the United States as any Purchaser requests in
writing, to keep each such registration or qualification (or exemption
therefrom) effective during the Effectiveness Period and to do any and all other
acts or things reasonably necessary or advisable to enable the disposition in
such jurisdictions of the Registrable Securities covered by a Registration
Statement; provided, however, that the Company shall not be required for any
such purpose to (i) qualify generally to do business as a foreign corporation in
any jurisdiction wherein it would not be otherwise required to qualify but for
the requirements of this Paragraph (3)(f), (ii) file any general consent to
service of process in any jurisdiction where it is not as of the date hereof so
subject, or (iii) otherwise subject itself to taxation.
          (g) Upon the occurrence of any event described in
Sections E(3)(b)(iii)-(vi) above, as promptly as reasonably possible, prepare a
supplement or amendment, including a post-effective amendment, to the
Registration Statement or a supplement to the related Prospectus or any document
incorporated or deemed to be incorporated therein by reference,

17



--------------------------------------------------------------------------------



 




and file any other required document so that, as thereafter delivered, neither
the Registration Statement nor such Prospectus will contain an untrue statement
of a material fact or omit to state a material fact required to be stated
therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading; provided, however,
that the Company may suspend sales pursuant to the Registration Statement for a
period of up to twenty (20) consecutive days or for a total of not more than
forty-five (45) days in any twelve-month period if the Company furnishes to the
holders of the Registrable Securities a certificate signed by the Company’s
Chief Executive Officer stating that in the good faith judgment of the Company’s
Board of Directors, there is some material development relating to the
operations or condition (financial or other) of the Company that has not been
disclosed to the general public and as to which it is in the Company’s best
interests not to disclose such development, and the Company shall not disclose
such development to the Purchasers.
          (h) The Company shall effect a filing with respect to the public
offering contemplated by the Registration Statement (an “Issuer Filing”) with
the NASD Corporate Financing Department pursuant to NASD Rule 2710 (b)(4)(A)(i)
within one trading day of the Filing Date and pay the filing fee required by
such Issuer Filing. The Company shall use reasonable best efforts to pursue the
Issuer Filing until the NASD issues a letter confirming that it does not object
to the terms of the offering contemplated by the Registration Statement.
     (4) Registration Expenses. The Company shall pay (or reimburse the
Purchasers for) all fees and expenses incident to the performance of or
compliance with this Agreement by the Company, including without limitation
(a) all registration and filing fees and expenses, including without limitation
those related to filings with the SEC, Nasdaq and in connection with applicable
state securities or “Blue Sky” laws, (b) printing expenses (including, without
limitation, expenses of printing certificates for Registrable Securities and of
printing copies of Prospectuses reasonably requested by the Purchasers),
(c) messenger, telephone and delivery expenses, (d) and fees and expenses of all
other persons retained by the Company in connection with the consummation of the
transactions contemplated by this Agreement. Notwithstanding the foregoing, each
Purchaser shall pay any and all costs, fees, discounts or commissions
attributable to the sale of its respective Registrable Securities.
     (5) Indemnification.
          (a) Indemnification by the Company. In consideration of each
Purchaser’s execution and delivery of this Agreement and in addition to the
Company’s other obligations hereunder, the Company shall, notwithstanding any
termination of this Agreement, indemnify, defend, protect and hold harmless each
Purchaser, its officers and directors, partners, members, agents, brokers and
employees of each of them, each person who controls any such Purchaser (within
the meaning of Section 15 of the Securities Act or Section 20 of the Exchange
Act) and the officers, directors, partners, members, agents and employees of
each such controlling person, and each underwriter of Registrable Securities, to
the fullest extent permitted by applicable law, from and against any and all
losses, claims, damages, liabilities, settlement costs and expenses, including
without limitation costs of preparation and reasonable attorneys’ fees
(collectively, “Losses”), as incurred, arising out of or relating to (A) any
untrue or alleged untrue statement of a material fact contained in the
Registration Statement, any Prospectus or form of prospectus or in any amendment
or supplement thereto, or arising out of or relating to

18



--------------------------------------------------------------------------------



 




any omission or alleged omission of a material fact required to be stated
therein or necessary to make the statements therein (in the case of any
Prospectus or form of prospectus or supplement thereto, in the light of the
circumstances under which they were made) not misleading, except to the extent,
but only to the extent, that (i) such untrue statements or omissions are based
upon information regarding such Purchaser furnished in writing to the Company by
such Purchaser expressly for use therein, or to the extent that such information
related to such Purchaser or such Purchaser’s proposed method of distribution of
Registrable Securities and was reviewed and expressly approved in writing by
such Purchaser expressly for use in the Registration Statement, such Prospectus
or such form of Prospectus or in any amendment or supplement thereto (which
shall, however, be deemed to include disclosure substantially in accordance with
the “Plan of Distribution” attached hereto), or (ii) in the case of an
occurrence of an event of the type specified in Paragraph (3)(b) above, the use
by such Purchaser of an outdated or defective Prospectus after the Company has
duly notified such Purchaser in writing that the Prospectus is outdated or
defective and prior to the receipt by such Purchaser of the Advice contemplated
in Paragraph (6) below; (B) any misrepresentation or material breach of any
representation or warranty made by the Company in the Offering Documents; or
(C) any material breach of any covenant, agreement or obligation of the Company
contained in the Offering Documents. The Company shall notify the Purchasers
promptly of the institution, threat or assertion of any Proceeding of which the
Company is aware in connection with the transactions contemplated by this
Agreement.
          (b) Indemnification by Purchasers. Each Purchaser shall, severally and
not jointly, indemnify and hold harmless the Company, its directors, officers,
agents and employees, and each person who controls the Company (within the
meaning of Section 15 of the Securities Act and Section 20 of the Exchange Act),
and the directors, officers, agents or employees of such controlling persons, to
the fullest extent permitted by applicable law, from and against all Losses (as
determined by a court of competent jurisdiction in a final judgment not subject
to appeal or review) arising out of or based upon any untrue statement or
alleged untrue statement of a material fact contained in any Registration
Statement, any Prospectus, or any form of prospectus or in any amendment or
supplement thereto, or arising out of or based upon any omission of a material
fact required to be stated therein or necessary to make the statements therein
not misleading to the extent, but only to the extent, that such untrue statement
or omission is contained in any information furnished in writing by such
Purchaser to the Company specifically for inclusion in such Registration
Statement or Prospectus or to the extent that (i) such untrue statements or
omissions are based upon information regarding such Purchaser furnished in
writing to the Company by such Purchaser expressly for use therein, or to the
extent that such information related to such Purchaser or such Purchaser’s
proposed method of distribution of Registrable Securities and was reviewed and
expressly approved in writing by such Purchaser expressly for use in the
Registration Statement, such Prospectus or such form of Prospectus or in any
amendment or supplement thereto (which shall, however, be deemed to include
disclosure substantially in accordance with the “Plan of Distribution” attached
hereto), or (ii) in the case of an occurrence of an event of the type specified
in Paragraph (3)(b) above, the use by such Purchaser of an outdated or defective
Prospectus after the Company has notified such Purchaser in writing that the
Prospectus is outdated or defective and prior to the receipt by such Purchaser
of the Advice contemplated in Paragraph (6) below. In no event shall the
liability of any selling Purchaser hereunder be

19



--------------------------------------------------------------------------------



 




greater in amount than the dollar amount of the net proceeds received by such
Purchaser upon the sale of the Registrable Securities giving rise to such
indemnification obligation.
          (c) Conduct of Indemnification Proceedings. If any Proceeding shall be
brought or asserted against any person entitled to indemnity hereunder (an
“Indemnified Party”), such Indemnified Party shall promptly notify the person
from whom indemnity is sought (the “Indemnifying Party”) in writing, and the
Indemnifying Party shall assume the defense thereof, including the employment of
counsel reasonably satisfactory to the Indemnified Party and the payment of all
fees and expenses incurred in connection with defense thereof, provided, that
the failure of any Indemnified Party to give such notice shall not relieve the
Indemnifying Party of its obligations or liabilities pursuant to this Agreement,
except (and only) to the extent that such failure shall have prejudiced the
Indemnifying Party. An Indemnified Party shall have the right to employ separate
counsel in any such Proceeding and to participate in the defense thereof, but
the fees and expenses of such counsel shall be at the expense of such
Indemnified Party or Parties unless: (i) the Indemnifying Party has agreed in
writing to pay such fees and expenses; or (ii) the Indemnifying Party shall have
failed promptly to assume the defense of such Proceeding and to employ counsel
reasonably satisfactory to such Indemnified Party in any such Proceeding; or
(iii) the named parties to any such Proceeding (including any impleaded parties)
include both such Indemnified Party and the Indemnifying Party, and such
Indemnified Party shall have been advised by counsel that a conflict of interest
is likely to exist if the same counsel were to represent such Indemnified Party
and the Indemnifying Party (in which case, if such Indemnified Party notifies
the Indemnifying Party in writing that it elects to employ separate counsel at
the expense of the Indemnifying Party, the Indemnifying Party shall not have the
right to assume the defense thereof and such counsel shall be at the expense of
the Indemnifying Party; provided, however, that in the event that the
Indemnifying Party shall be required to pay the fees and expenses of separate
counsel, the Indemnifying Party shall only be required to pay the fees and
expenses of one separate counsel for such Indemnified Party or Parties. The
Indemnifying Party shall not be liable for any settlement of any such Proceeding
affected without its written consent, which consent shall not be unreasonably
withheld. No Indemnifying Party shall, without the prior written consent of the
Indemnified Party, effect any settlement of any pending Proceeding in respect of
which any Indemnified Party is a party, unless such settlement includes an
unconditional release of such Indemnified Party from all liability on claims
that are the subject matter of such Proceeding. All fees and expenses of the
Indemnified Party (including reasonable fees and expenses to the extent incurred
in connection with investigating or preparing to defend such Proceeding in a
manner not inconsistent with this Section) shall be paid to the Indemnified
Party, as incurred, within ten trading days of written notice thereof to the
Indemnifying Party (regardless of whether it is ultimately determined that an
Indemnified Party is not entitled to indemnification hereunder; provided, that
the Indemnifying Party may require such Indemnified Party to undertake to
reimburse all such fees and expenses to the extent it is finally judicially
determined that such Indemnified Party is not entitled to indemnification
hereunder).
          (d) Contribution. If a claim for indemnification under Paragraph
(5)(a) or (b) is unavailable to an Indemnified Party (by reason of public policy
or otherwise), then each Indemnifying Party, in lieu of indemnifying such
Indemnified Party, shall contribute to the amount paid or payable by such
Indemnified Party as a result of such Losses, in such

20



--------------------------------------------------------------------------------



 



proportion as is appropriate to reflect the relative fault of the Indemnifying
Party and Indemnified Party in connection with the actions, statements or
omissions that resulted in such Losses as well as any other relevant equitable
considerations. The relative fault of such Indemnifying Party and Indemnified
Party shall be determined by reference to, among other things, whether any
action in question, including any untrue or alleged untrue statement of a
material fact or omission or alleged omission of a material fact, has been taken
or made by, or related to information supplied by, such Indemnifying Party or
Indemnified Party, and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such action, statement or
omission. The amount paid or payable by a party as a result of any Losses shall
be deemed to include, subject to the limitations set forth in Paragraph (5)(c),
any reasonable attorneys’ or other reasonable fees or expenses incurred by such
party in connection with any Proceeding to the extent such party would have been
indemnified for such fees or expenses if the indemnification provided for in
this Paragraph 5(d) was available to such party in accordance with its terms.
     The parties hereto agree that it would not be just and equitable if
contribution pursuant to this Paragraph (5)(d) were determined by pro rata
allocation or by any other method of allocation that does not take into account
the equitable considerations referred to in the immediately preceding paragraph.
Notwithstanding the provision of this Paragraph (5)(d), no Purchaser shall be
required to contribute, in the aggregate, any amount in excess of the amount of
net proceeds actually received by such Purchaser from the sale of the
Registrable Securities subject to the Proceeding. No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation.
     The indemnity and contribution agreements contained in this Section are in
addition to any liability that the Indemnifying Parties may have to the
Indemnified Parties and any cause of action or similar right of the Indemnified
Parties against the Indemnifying Parties or others.
     (6) Dispositions. Each Purchaser agrees that it will comply with the
prospectus delivery requirements of the Securities Act as applicable to it in
connection with sales of Registrable Securities pursuant to the Registration
Statement. Each Purchaser further agrees that, upon receipt of a notice from the
Company of the occurrence of any event of the kind described in Paragraphs
(3)(b), such Purchaser will discontinue disposition of such Registrable
Securities under the Registration Statement until such Purchaser’s receipt of
the copies of the supplemented Prospectus and/or amended Registration Statement
contemplated by Paragraph (3)(g), or until it is advised in writing (the
“Advice”) by the Company that the use of the applicable Prospectus may be
resumed, and, in either case, has received copies of any additional or
supplemental filings that are incorporated or deemed to be incorporated by
reference in such Prospectus or Registration Statement. The Company may provide
appropriate stop orders to enforce the provisions of this paragraph.
     (7) Piggy-Back on Registrations. Except for Bio-Rad pursuant to the terms
of the Bio-Rad Stock Purchase Agreement and (ii) Quest pursuant to the terms of
the Quest Stock Purchase Agreement, neither the Company nor any of its security
holders may include securities of the Company in the Registration Statement
other than the Registrable Securities, and the

21



--------------------------------------------------------------------------------



 



Company shall not after the date hereof enter into any agreement providing any
such right with respect to the Registration Statement to any of its security
holders.
     (8) Piggy-Back Registrations. If at any time during the Effectiveness
Period, other than any suspension period referred to in Section E(3)(g) above,
there is not an effective Registration Statement covering all of the Registrable
Securities and the Company shall determine to prepare and file with the SEC a
registration statement relating to an offering for its own account or the
account of others under the Securities Act of any of its equity securities,
other than on Form S-4 or Form S-8 (each as promulgated under the Securities
Act) or their then equivalents relating to equity securities to be issued solely
in connection with any acquisition of any entity or business or equity
securities issuable in connection with stock option or other employee benefit
plans, then the Company shall send to each Purchaser written notice of such
determination and if, within ten (10) days after receipt of such notice, any
such Purchaser shall so request in writing, the Company shall use its reasonable
best efforts to include in such registration statement all or any part of such
Registrable Securities not already covered by an effective Registration
Statement such Purchaser requests to be registered; provided, however, that the
Company shall have the right to postpone or withdraw any registration effected
pursuant to this Section E(8).
     If the registration of which the Company gives notice is for a registered
public offering involving an underwriting, the Company shall so indicate in the
notice given pursuant to this Section E(9). In such event the right of any
Purchaser to registration pursuant to this Section E(9) shall be conditioned
upon Purchaser’s agreeing to participate in such underwriting and in the
inclusion of such Purchaser’s Registrable Securities in the underwriting to the
extent provided herein. The Purchaser shall (together with the Company and the
other holders distributing their securities through such underwriting) enter
into an underwriting agreement in customary form with the underwriter or
underwriters selected for such underwriting by the Company or by other holders
exercising any demand registration rights. Notwithstanding any other provision
of this Section E(9), if the underwriter determines that marketing factors
require a limitation of the number of shares to be underwritten, the underwriter
may exclude some or all Registrable Securities or other securities from such
registration and underwriting (hereinafter an “Underwriter Cutback”). In the
event of an Underwriter Cutback, the Company shall so advise the Purchaser and
the other holders distributing their securities through such underwriting, and
the number of Registrable Securities that may be included in the registration
and underwriting shall be allocated in proportion, as nearly as practicable, to
the respective amounts of Registrable Securities held by the Purchaser and the
other holders distributing their securities through such underwriting at the
time of filing the registration statement. If any Purchaser disapproves of the
terms of any such underwriting, such Purchaser may elect to withdraw therefrom
by written notice to the Company and the underwriter. Any securities excluded or
withdrawn from such underwriting shall be withdrawn from such registration.
     (9) Rule 144. Until the earlier of (i) one year following the effectiveness
of the Registration Statement and (ii) the date when such Registrable Securities
may be sold without registration or restriction pursuant to Rule 144(b) under
the Securities Act or any successor provision, the Company agrees with each
holder of Registrable Securities to:

22



--------------------------------------------------------------------------------



 



          (a) use its best efforts to comply with the requirements of Rule
144(c) under the Securities Act with respect to current public information about
the Company;
          (b) use its best efforts to file with the SEC in a timely manner all
reports and other documents required of the Company under the Securities Act and
the Exchange Act (at any time it is subject to such reporting requirements); and
          (c) furnish to any holder of Registrable Securities upon request (i) a
written statement by the Company as to its compliance with the requirements of
said Rule 144(c) and the reporting requirements of the Securities Act and the
Exchange Act (at any time it is subject to such reporting requirements), (ii) a
copy of the most recent annual or quarterly report of the Company, and
(iii) such other reports and documents of the Company as such holder may
reasonably request to avail itself of any similar rule or regulation of the SEC
allowing it to sell any such securities without registration.
F. Covenants of the Company
     (1) The Company shall make a public announcement of the execution of this
Agreement and the terms of the transaction documents by issuing a press release
and filing with the SEC a Current Report on Form 8-K not later than 8:30 a.m.
New York City time on the business day following the date of this Agreement. As
a result of the forgoing issuance and filing, all material, non-public
information previously provided to the Purchasers or their agents or counsel
shall have been publicly announced and disclosed. Notwithstanding anything in
this Agreement to the contrary, following the foregoing issuance and filing the
Company shall have no obligation to, and will not, disclose or provide any
material, non-public information to the Purchasers or their agents or counsel.
     (2) The Company shall make a public announcement of the Closing of the
Offering by issuing a press release not later than 8:30 a.m. New York City time
on the business day following the Closing, and thereafter the Company shall file
with the SEC a Current Report on Form 8-K within the time frame required by law.
     (3) The Company shall use its reasonable best efforts to ensure the
Company’s Common Stock is either quoted on the Nasdaq Capital Market, or listed
for trading on a national securities exchange, in the sole discretion of the
Company, by no later than 180 days following the Closing. The Company and the
Purchasers expressly agree that the quotation of the Company’s Common Stock on
the “pink sheets” shall not be considered to satisfy the Company’s obligations
pursuant to this covenant.
     (4) The Company shall use its reasonable best efforts (i) to be in
compliance with all of its SEC filing obligations (including having made all
filings under the Exchange Act that have not been timely filed as of the date
hereof) not later than the 120th day following the Closing and (ii) thereafter,
to file in a timely manner all required reports under the Exchange Act.
     (5) The Company agrees to file one or more Forms D with respect to the
Securities on a timely basis as required under Regulation D under the Securities
Act to claim the exemption

23



--------------------------------------------------------------------------------



 



provided by Rule 506 of Regulation D and to provide a copy thereof to the
Purchasers and their counsel promptly after such filing.
     (6) The Company will not sell, offer to sell, solicit offers to buy or
otherwise negotiate in respect of any “security” (as defined in the Securities
Act) that is or could be integrated with the sale of the Securities in a manner
that would require the registration of the Securities under the Securities Act.
     (7) The Company intends that the net proceeds from the Offering will be
used to finance in part the distributions to be made under the Plan of
Reorganization, to pay the fees and expenses associated therewith, to repay in
full the Company’s obligations under its debtor-in-possession financing
agreement with Quest Diagnostics Incorporated, and for working capital and other
general corporate purposes of the Company and its subsidiaries, including,
without limitation, to fund the continued development of its diagnostic tests
and other products and research and development.
G. Miscellaneous
     (1) All pronouns and any variations thereof used herein shall be deemed to
refer to the masculine, feminine, singular or plural, as identity of the person
or persons may require.
     (2) Any notice or other document required or permitted to be given or
delivered to the Purchasers shall be in writing and sent (a) by fax if the
sender on the same day sends a confirming copy of such notice by an
internationally recognized overnight delivery service (charges prepaid) or
(b) by an internationally recognized overnight delivery service (with charges
prepaid):
     (i) if to the Company, at
Vermillion, Inc.
47350 Fremont Blvd.
Fremont, CA 94555
Fax No.: (510) 505-2101
Attention: Chief Executive Officer
          or such other address as it shall have specified to the Purchaser in
writing, with a copy (which shall not constitute notice) to:
Paul, Hastings, Janofsky & Walker LLP
1117 S. California Ave
Palo Alto, CA 94304
Fax No.: (650) 320-1984
Attention: Robert A. Claassen, Esq.
     (ii) if to the Purchaser, at its address set forth on the signature page to
this Agreement, or such other address as it shall have specified to the Company
in writing.

24



--------------------------------------------------------------------------------



 



     (3) Failure of the Company to exercise any right or remedy under this
Agreement or any other agreement between the Company and the Purchaser, or
otherwise, or delay by the Company in exercising such right or remedy, will not
operate as a waiver thereof. No waiver by the Company will be effective unless
and until it is in writing and signed by the Company.
     (4) All questions concerning the construction, validity, enforcement and
interpretation of this Agreement shall be governed by the internal laws of the
State of New York, without giving effect to any choice of law or conflict of law
provision or rule (whether of the State of New York or any other jurisdictions)
that would cause the application of the laws of any jurisdictions other than the
State of New York. Each party hereby irrevocably submits to the nonexclusive
jurisdiction of the state and federal courts sitting in The City of New York,
Borough of Manhattan, for the adjudication of any dispute hereunder or in
connection herewith or with any transaction contemplated hereby or discussed
herein, and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is brought
in an inconvenient forum or that the venue of such suit, action or proceeding is
improper. Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof to such party at the address for such notices to it under
this Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof. Nothing contained herein shall be deemed
to limit in any way any right to serve process in any manner permitted by law.
EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO
REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN
CONNECTION WITH OR ARISING OUT OF THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED
HEREBY.
     (5) This Agreement shall be binding upon and inure to the benefit of the
parties and their respective successors and assigns, including any purchasers of
the Shares. The Company shall not assign this Agreement or any rights or
obligations hereunder without the prior written consent of the holders of at
least a majority of the aggregate number of Shares issued and issuable in
connection with the Offering. A Purchaser may assign some or all of its rights
hereunder without the consent of the Company, in which event such assignee shall
be deemed to be a Purchaser hereunder with respect to such assigned rights.
     (6) If any provision of this Agreement is held to be invalid or
unenforceable under any applicable statute or rule of law, then such provision
shall be deemed modified to conform with such statute or rule of law. Any
provision hereof that may prove invalid or unenforceable under any law shall not
affect the validity or enforceability of any other provisions hereof.
     (7) The parties understand and agree that, unless provided otherwise
herein, money damages would not be a sufficient remedy for any breach of the
Agreement by the Company or a Purchaser and that the party against which such
breach is committed shall be entitled to equitable relief, including injunction
and specific performance, as a remedy for any such breach. Such remedies shall
not, unless provided otherwise herein, be deemed to be the exclusive remedies
for a breach by either party of the Agreement but shall be in addition to all
other remedies available at law or equity to the party against which such breach
is committed.

25



--------------------------------------------------------------------------------



 



     (8) This Agreement is intended for the benefit of the parties hereto and
their respective permitted successors and assigns, and is not for the benefit
of, nor may any provision hereof be enforced by, any other person.
     (9) The representations, warranties, covenants and agreements of the
Company and the Purchasers shall survive the Closing. Each Purchaser shall be
responsible only for its own representations, warranties, agreements and
covenants hereunder.
     (10) The obligations of each Purchaser under this Agreement are several and
not joint with the obligations of any other Purchaser, and no Purchaser shall be
responsible in any way for the performance of the obligations of any other
Purchaser hereunder. Nothing contained herein, and no action taken by any
Purchaser pursuant hereto, shall be deemed to constitute the Purchasers as a
partnership, an association, a joint venture or any similar entity, or create a
presumption that the Purchasers are in any way acting in concert or as a group
with respect to such obligations or the transactions contemplated hereby and the
Company acknowledges, and each Purchaser confirms, that the Purchasers are not
acting in concert or as a group with respect to such obligations or the
transactions contemplated by this Agreement. The Company acknowledges and each
Purchaser confirms that it has independently participated in the negotiation of
the transaction contemplated hereby with the advice of its own counsel and
advisors. Each Purchaser shall be entitled to independently protect and enforce
its rights, including, without limitation, the rights arising out of this
Agreement or out of any other Offering Documents, and it shall not be necessary
for any other Purchaser to be joined as an additional party in any proceeding
for such purpose.
     (11) This Agreement, together with the agreements and documents executed
and delivered in connection with this Agreement, constitutes the entire
agreement between the parties hereto with respect to the subject matter hereof.
H. Signature
     The signature page of this Agreement is contained as part of the applicable
subscription package, entitled “Signature Page”.
* * * * * * *

26



--------------------------------------------------------------------------------



 



SIGNATURE PAGE
     The Purchaser hereby subscribes for such number of Shares as shall equal
(x) the Subscription Amount as set forth below divided by the Share Purchase
Price, rounded down to the nearest whole number, and agrees to be bound by the
terms and conditions of this Agreement.
PURCHASER
1. Dated: December ___, 2009
2. Total Subscription Amount: $                    

     
 
   
Signature of Subscriber
  Signature of Joint Purchaser
(and title, if applicable)
  (if any)
 
   
 
   
 
   
Taxpayer Identification or Social
  Taxpayer Identification or Social
Security Number
  Security Number of Joint Purchaser (if any)
 
         
Name (please print as name will appear
   
on stock certificate)
   
 
         
Number and Street
   
 
         
City, State
Zip Code
   
 
   
ACCEPTED BY:
   
 
   
VERMILLION, INC.
   

              By:         Name:         Title:         Dated:

   

 



--------------------------------------------------------------------------------



 



         

Schedule A
Escrow Instructions
PLEASE SEND WIRE TRANSFERS TO THE ESCROW ACCOUNT AS FOLLOWS:
Bank: U.S. Bank National Association
ABA: 091000022
BNF: U.S. Bank Trust N.A.
A/C: 180 121 167 365
OBI: Corporate Trust
Ref: Vermillion Inc., SEI Acct. # 135708000
Attn: Alan Maravilla, S.F. Corporate Trust

 



--------------------------------------------------------------------------------



 



Schedule B
Subsidiaries of the Company
IllumeSys Pacific, Inc. — California
Ciphergen Technologies, Inc. — California
Ciphergen Biosystems GmbH — Germany
Ciphergen Biosystems KK — Japan
Ciphergen Biosystems International, Inc. — Delaware
Ciphergen Biosystems EURL — France

 



--------------------------------------------------------------------------------



 



Exhibit A
Legal Matters
     Paul, Hastings, Janofsky & Walker LLP shall deliver an opinion covering the
following matters. The opinion shall be subject to and include customary
assumptions, limitations and qualifications.
     1. The Company is a corporation, validly existing and in good standing
under the laws of the State of Delaware and has all requisite corporate power
and authority under the laws of the State of Delaware to enter into and perform
its obligations under the Securities Purchase Agreement and the Escrow Agreement
(collectively, the “Agreements”).
     2. The authorized capital stock of the Company consists of 150,000,000
shares of common stock, par value $0.001 per share, and 5,000,000 shares of
preferred stock, par value $0.001 per share.
     3. The Shares have been duly authorized or reserved for issuance by all
necessary corporate action on the part of the Company; and the Shares, when
issued and delivered against payment therefore in accordance with the provisions
of the Securities Purchase Agreement, will be validly issued, fully paid and
non-assessable.
     4. The execution and delivery by the Company of the Agreements, and the
consummation by the Company of the transactions contemplated thereby, have been
duly authorized by all necessary corporate action on the part of the Company.
The Agreements constitute the valid and binding obligations of the Company,
enforceable against the Company in accordance with their respective terms.
     5. The execution and delivery by the Company of the Agreements, and the
consummation by the Company of the transactions contemplated thereby, do not
(a) violate the provisions of any federal law of the United States of America or
the General Corporation Law of the State of Delaware applicable to the Company;
(b) violate the provisions of the Company’s Certificate of Incorporation or
By-laws; or, (c) to our knowledge, violate any existing obligation of the
Company under any judgment, decree, order or award of any court, governmental
body or arbitrator specifically naming the Company and of which we are aware,
without any inquiry.
     6. Assuming (a) the accuracy of the representations made by each Purchaser
in the Securities Purchase Agreement; (b) that neither the Company, any
placement agent nor any person acting on behalf of either the Company or the
Placement Agent has offered or sold the Securities by any form of general
solicitation or general advertising within the meaning of Rule 502(c) of
Regulation D (the “Regulation D”) promulgated under the Securities Act; (c) that
no offerings or sales of securities of the Company after the date hereof in a
transaction can be “integrated” with any sales of the Securities; and (d) that
each person or entity that purchased securities of the Company directly from the
Company or its agents and without registration between the date six months prior
to the Closing of the Offering and the date of the Agreement was, as of the date
of such purchase, an “accredited investor” as defined in Rule 501 of
Regulation D, the sale of the Securities to the Purchasers at the Closing under
the circumstances

 



--------------------------------------------------------------------------------



 



contemplated by the Securities Purchase Agreement are exempt from the
registration and prospectus delivery requirements of Section 5 of the Securities
Act.

 



--------------------------------------------------------------------------------



 



Exhibit B
Form of Escrow Agreement

 



--------------------------------------------------------------------------------



 



Exhibit C
Vermillion, Inc.
Confidential Purchaser Questionnaire

      Before any sale of Shares by Vermillion, Inc. can be made to you, this
Questionnaire must be completed and returned to Vermillion Inc., Attn: Gail
Page, 47350 Fremont Blvd, Fremont, CA 94555; Fax #: (510) 505-2101.     1.   IF
YOU ARE AN INDIVIDUAL PLEASE FILL IN THE IDENTIFICATION QUESTIONS IN (A) IF YOU
ARE AN ENTITY PLEASE FILL IN THE IDENTIFICATION QUESTIONS IN (B)

A. INDIVIDUAL IDENTIFICATION QUESTIONS

     
 
  Name
 
 
  (Exact name as it should appear on stock certificate)
 
  Residence Address
 
 
  Home Telephone Number  
 
 
  Fax Number
 
 
  Date of Birth
 
 
  Social Security Number
 

B. IDENTIFICATION QUESTIONS FOR ENTITIES

     
 
  Name
 
 
            (Exact name as it will appear on stock certificate)
 
  Address of Principal Place of Business
 
 
  State (or Country) of Formation or Incorporation
 
 
  Contact Person
 
 
  Telephone Number
(       )
 
  Type of Entity
 
  (corporation, partnership, trust, etc.)
 
 
  Was entity formed for the purpose of this investment?
 
  Yes           No      

2.   DESCRIPTION OF INVESTOR       The following information is required to
ascertain whether you would be deemed an “accredited investor” as defined in
Rule 501 of Regulation D under the Securities Act. Please check whether you are
any of the following:

  o   a corporation or partnership with total assets in excess of $5,000,000,
not organized for the purpose of this particular investment     o   private
business development company as defined in Section 202(a)(22) of the Investment
Advisers Act of 1940, a U.S. venture capital fund which invests primarily
through private placements in non-publicly traded securities and makes available
(either directly or through co-investors) to the portfolio companies significant
guidance concerning management, operations or business objectives     o   a
Small Business Investment Company licensed by the U.S. Small Business
Administration under Section 301(c) or (d) of the Small Business Investment Act
of 1958     o   an investment company registered under the Investment Company
Act of 1940 or a business development company as defined in Section 2(a)(48) of
that Act

 



--------------------------------------------------------------------------------



 



  o   a trust not organized to make this particular investment, with total
assets in excess of $5,000,000 whose purchase is directed by a sophisticated
person as described in Rule 506(b)(2)(ii) of the Securities Act of 1933 and who
completed item 4 below of this questionnaire     o   a bank as defined in
Section 3(a)(2) or a savings and loan association or other institution defined
in Section 3(a)(5)(A) of the Securities Act of 1933 acting in either an
individual or fiduciary capacity     o   an insurance company as defined in
Section 2(13) of the Securities Act of 1933     o   an employee benefit plan
within the meaning of Title I of the Employee Retirement Income Security Act of
1974 (i) whose investment decision is made by a fiduciary which is either a
bank, savings and loan association, insurance company, or registered investment
advisor, or (ii) whose total assets exceed $5,000,000, or (iii) if a
self-directed plan, whose investment decisions are made solely by a person who
is an accredited investor and who completed Part I of this questionnaire;     o
  a charitable, religious, educational or other organization described in
Section 501(c)(3) of the Internal Revenue Code, not formed for the purpose of
this investment, with total assets in excess of $5,000,000     o   an entity not
located in the U.S. none of whose equity owners are U.S. citizens or U.S.
residents     o   a broker or dealer registered under Section 15 of the
Securities Exchange Act of 1934     o   a plan having assets exceeding
$5,000,000 established and maintained by a government agency for its employees  
  o   an individual who had individual income from all sources during each of
the last two years in excess of $200,000 or the joint income of you and your
spouse (if married) from all sources during each of such years in excess of
$300,000 and who reasonably excepts that either your own income from all sources
during the current year will exceed $200,000 or the joint income of you and your
spouse (if married) from all sources during the current year will exceed
$300,000     o   an individual whose net worth as of the date you purchase the
securities offered, together with the net worth of your spouse, be in excess of
$1,000,000     o   an entity in which all of the equity owners are accredited
investors

3.   BUSINESS, INVESTMENT AND EDUCATIONAL EXPERIENCE

     
 
  Occupation
 
 
  Number of Years
 
 
  Present Employer
 
 
  Position/Title
 
 
  Educational Background
 

 



--------------------------------------------------------------------------------



 



     
 
  Frequency of prior investment (check one in each column):

                   
 
    Stock & Bonds     Venture Capital Investments    
Frequently
               
Occasionally
               
Never
               

4.   SIGNATURE

The above information is true and correct. The undersigned recognizes that the
Company and its counsel are relying on the truth and accuracy of such
information in reliance on the exemption contained in Subsection 4(2) of the
Securities Act of 1933, as amended, and Regulation D promulgated thereunder. The
undersigned agrees to notify the Company promptly of any changes in the
foregoing information, which may occur prior to the investment.
Executed at ______, on            , 2009

           
 
 
 
(Signature)    

 



--------------------------------------------------------------------------------



 



Exhibit D
Selling Stockholder Questionnaire

     
To:
  Vermillion, Inc.
 
  c/o Paul, Hastings, Janofsky & Walker LLP
 
  1117 S. California Ave.,
 
  Palo Alto, CA 94304
 
  Attention: Robert A. Claassen, Esq.

     Reference is made to the Securities Purchase Agreement (the “Agreement”),
made between Vermillion, Inc., a Delaware corporation (the “Company”), and the
Purchasers noted therein.
     Pursuant to Section B(13) of the Agreement, the undersigned hereby
furnishes to the Company the following information for use by the Company in
connection with the preparation of the Registration Statement contemplated by
Section E of the Agreement.

         
 
  (1) Name and Contact Information:    
 
       
 
  Full legal name of record holder:    
 
       
 
       
 
  Address of record holder:    
 
       
 
       
 
  Social Security Number or Taxpayer identification number of record holder:    
 
       
 
       
 
  Identity of beneficial owner (if different than record holder):    
 
       
 
       
 
  Name of contact person:    
 
       
 
       
 
  Telephone number of contact person:    
 
       
 
       
 
  Fax number of contact person:    
 
       
 
       
 
  E-mail address of contact person:    
 
       

 



--------------------------------------------------------------------------------



 



     
 
  (2) Beneficial Ownership of Registrable Securities:
 
   
 
  (a) Number of Registrable Securities owned by Selling Stockholder:
 
   
 
         
 
   
 
  (b) Number of Registrable Securities requested to be registered:
 
   
 
         
 
   
 
  (3) Beneficial Ownership of Other Securities of the Company Owned by the
Selling Stockholder:
 
   
 
  Except as set forth below in this Item (3), the undersigned is not the
beneficial or registered owner of any securities of the Company other than the
Registrable Securities listed above in Item (2)(a).
 
   
 
  Type and amount of other securities beneficially owned by the Selling
Stockholder:
 
         
 
   
 
         
 
   
 
  (4) Relationships with the Company:
 
   
 
  Except as set forth below, neither the undersigned nor any of its affiliates,
officers, directors or principal equity holders (5% or more) has held any
position or office or has had any other material relationship with the Company
(or its predecessors or affiliates) during the past three years.
 
   
 
  State any exceptions here:
 
         
 
   
 
         
 
   
 
  (5) Plan of Distribution:
 
   
 
  Except as set forth below, the undersigned intends to distribute pursuant to
the Registration Statement the Registrable Securities listed above in Item
(2) in accordance with the “Plan of Distribution” section set forth therein:
 
   
 
  State any exceptions here:
 
         
 
   
 
         

 



--------------------------------------------------------------------------------



 



     
 
  (6) Selling Stockholder Affiliations:
 
   
 
  (a) Is the Selling Stockholder a registered broker-dealer?
 
         
 
   
 
  (b) Is the Selling Stockholder an affiliate of a registered broker-dealer(s)?
(For purposes of this response, an “affiliate” of, or person “affiliated” with,
a specified person, is a person that directly, or indirectly through one or more
intermediaries, controls or is controlled by, or is under common control with,
the person specified.)
 
         
 
   
 
  (c) If the answer to Item (6)(b) is yes, identify the registered
broker-dealer(s) and describe the nature of the affiliation(s):
 
         
 
   
 
  (d) If the answer to Item (6)(b) is yes, did the Selling Stockholder acquire
the Registrable Securities in the ordinary course of business (if not, please
explain)?
 
         
 
   
 
  (e) If the answer to Item (6)(b) is yes, did the Selling Stockholder, at the
time of purchase of the Registrable Securities, have any agreements, plans or
understandings, directly or indirectly, with any person to distribute the
Registrable Securities (if yes, please explain)?
 
         
 
   
 
  (7) Voting or Investment Control over the Registrable Securities:
 
   
 
  If the Selling Stockholder is not a natural person, please identify the
natural person or persons who have voting or investment control over the
Registrable Securities listed in Item (2) above:
 
         

     Pursuant to Section E(3) of the Agreement, the undersigned acknowledges
that the Company may, by notice to each Purchaser at its last known address,
suspend or withdraw the Registration Statement and require that the undersigned
immediately cease sales of Registrable Securities pursuant to the Registration
Statement under certain circumstances described in the Agreement. At any time
that such notice has been given, the undersigned may not sell Registrable
Securities pursuant to the Registration Statement.

 



--------------------------------------------------------------------------------



 



     The undersigned hereby acknowledges receipt of a draft of the Registration
Statement dated [            ], 2009 and confirms that the undersigned has
reviewed such draft including, without limitation, the sections captioned
“Selling Stockholders” and “Plan of Distribution,” and confirms that, to the
best of the undersigned’s knowledge, the same is true, complete and accurate in
every respect except as indicated in this Questionnaire. The undersigned hereby
further acknowledges that pursuant to Section E(5) of the Agreement, the
undersigned shall indemnify the Company and each of its directors and officers
against, and hold the Company and each of its directors and officers harmless
from, any losses, claims, damages, expenses or liabilities (including reasonable
attorneys fees) to which the Company or its directors and officers may become
subject by reason of any statement or omission in the Registration Statement
made in reliance upon, or in conformity with, a written statement by the
undersigned, including the information furnished in this Questionnaire by the
undersigned.
     By signing below, the undersigned consents to the disclosure of the
information contained herein in its answers to Items (1) through (7) above and
the inclusion of such information in the Registration Statement, any amendments
thereto and the related prospectus. The undersigned understands that such
information will be relied upon by the Company in connection with the
preparation or amendment of the Registration Statement and the related
prospectus.
     The undersigned has reviewed the answers to the above questions and affirms
that the same are true, complete and accurate. THE UNDERSIGNED AGREES TO NOTIFY
THE COMPANY IMMEDIATELY OF ANY CHANGES IN THE FOREGOING INFORMATION.

                Dated:                     , 2009             Signature of
Record Holder        (Please sign your name in exactly the same
manner as the certificate(s) for the shares being
registered)     

 